                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                 Charlotte DIVISION
                          DOCKET NO. 3:18-cv-00440-MOC-DSC

 PASHEENA DAYS                                             )
 WESLEY E. DAYS,                                           )
                                                           )
 Plaintiffs,                                               )
                                                           )
 Vs.                                                       )
                                                           )                  ORDER
 U.S. BANK NATIONAL ASSOCIATION                            )
 BAYVIEW LOAN SERVICING, LLC                               )
 SN LOAN SERVICING CORPORATION                             )
 U.S. BANK NATIONAL ASSOCIATION                            )
 NS163 LLC                                                 )
 U.S. BANK NATIONAL ASSOCIATION,                           )
                                                           )
 Defendants.                                               )

        THIS MATTER is before the Court on Bayview Defendants’ Motion to Dismiss (#16),

SN Defendants’ Motion to Dismiss (#23), and Plaintiffs’ pro se Motion to Amend Complaint

(#40). A hearing was held on these motions on July 10, 2019. Given the procedural complexity

of this case and applicable policy considerations, the Court will grant Plaintiffs’ Motion to Amend

(#40). The proposed amended complaint, located at pages 5 through 41 in Plaintiffs’ Motion to

Amend (#40), supersedes all other complaints filed in this matter. Plaintiffs are not to amend their

complaint again without first seeking leave of Court. Defendants’ Motions to Dismiss (##16, 23)

will be dismissed as moot. Defendants argue amendment is futile, but the Court notes that there

is a strong policy in favor of liberal amendment and that pro se plaintiffs are entitled to leniency.

At this early stage in the litigation, the Court will allow amendment. Defendants may file another

motion to dismiss the newly amended complaint if they so wish. Having considered the motions

and reviewed the pleadings, the Court enters the following Order.

                                                 -1-
                                          ORDER

       IT IS, THEREFORE, ORDERED that

       1.     Plaintiffs’ pro se Motion to Amend Complaint (#40) is GRANTED;

       2.     Bayview Defendants’ Motion to Dismiss (#16) and SN Defendants’ Motion to

Dismiss (#23) are DENIED as moot; and

       3.     The Clerk of Court is respectfully instructed to re-file Plaintiffs’ proposed amended

complaint, located on pages 5 through 41 in the pro se Motion to Amend (#40), in a new docket

entry as the Second Amended Complaint.




                                        Signed: September 16, 2019




                                               -2-
